Citation Nr: 0120876	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-07 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the appellant's claims of 
entitlement both to DIC benefits under 38 U.S.C.A. § 1151 and 
to service connection for the cause of the veteran's death.

This matter previously was before the Board.  In a May 1999 
decision the Board denied the appellant's claims.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court).  
In a December 2000 Order, the Court vacated the Board's May 
1999 decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand and to Stay Proceedings (Joint Motion).


REMAND

The appellant is the veteran's widow.  She contends that the 
RO improperly denied her claims of entitlement to DIC 
benefits under 38 U.S.C.A. § 1151 and to service connection 
for the cause of the veteran's death.  The appellant presents 
several theories supporting her claims for benefits.  She 
contends that VA Medical Center (VAMC) fault, or the 
veteran's own service-connected disorders were responsible 
for the veteran's fall at a VAMC facility from which he 
sustained an injury setting in motion a chain of 
complications ultimately leading to his death.  The appellant 
also contends that the fall setting in motion a chain of 
complications ultimately leading to the veteran's death was 
not reasonably foreseen, and that the veteran's service-
connected disabilities, including residuals of right leg 
burns, right foot and left buttock war wounds, and a scar on 
his right hand caused, hastened or substantially and 
materially contributed to his death.  In a June 2001 letter 
to the Board and incorporated with the claims file, 
appellant's counsel more fully describes several theories 
underlying the veteran's claims for benefits.

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This statute redefines VA's duty to assist 
and to notify a claimant of information and evidence 
necessary to substantiate a claim for benefits.  The VCAA 
also eliminates the concept of a well-grounded claim, thereby 
superseding a United States Court of Appeals for Veterans 
Claims decision precluding VA assistance when a claim was not 
well grounded.  See Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order).  The new provisions 
require VA to make a reasonable effort to assist a veteran to 
obtain evidence necessary to substantiate a claim, which may 
include medical or other records and a medical examination or 
opinion.  Id.  The VCAA is applicable to all claims filed on 
or after the date of its enactment and to claims filed before 
the date of enactment but not finally adjudicated by that 
date.  VCAA at § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  REMAND of this case is required for compliance 
with VCAA notice and duty to assist provisions.  Because the 
RO has not considered whether the VCAA requires additional 
notification or development, Board adjudication of this 
appeal at this time could be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

The Joint Motion notes that prior VA adjudications of the 
claims on appeal were under the former statutory provisions, 
and it directs VA to readjudicate these matters under the 
current provisions of the VCAA.  In addition to 
considerations addressed above, the Board finds that review 
of the appealed issues under the VCAA also requires 
additional factual development.  Specifically, the record 
lacks medical evidence addressing issues pertaining to the 
cause of the veteran's fall and the extent to which an injury 
sustained in the fall constituted a cause, hastening or 
substantial and material contribution to the veteran's death 
by setting in motion a chain of complications ultimately 
leading to death.  The record also lacks medical evidence 
addressing the issue of whether the veteran's service-
connected disabilities, including residuals of right leg 
burns, right foot and left buttock war wounds, and a scar on 
his right hand caused, hastened or substantially and 
materially contributed to his death.

In June 2001, pursuant to the Joint Remand, appellant's 
counsel provided the Board, without waiver of RO 
consideration, VA medical records purporting to show that the 
veteran's fall occurred while he was walking unassisted at 
the VAMC and that the fall led to a hip fracture.  The RO 
shall consider this evidence and the accompanying statement 
from the appellant's counsel upon readjudication pursuant to 
this REMAND.  38 C.F.R. §§ 19.9, 19.37 (2000).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the appellant due process of law and full consideration of 
this appeal.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure full compliance with VCAA 
notification and development procedures, 
especially those provided in sections 3 
and 4 (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

2.  The RO shall request an expert 
medical opinion from a panel of at least 
three appropriate VA physicians as to 
whether it is at least as likely as not 
that the following caused, hastened or 
substantially and materially contributed 
to the veteran's death:  (1) service-
connected disabilities, including 
residuals of right leg burns, right foot 
and left buttock war wounds, and a scar 
on his right hand, or (2) a disorder 
noted in service or otherwise causally 
related to or aggravated by service.  The 
panel specifically also should consider 
and opine upon the following additional 
possibilities:
	(a)  Whether it is at least as 
likely as not that a service-connected 
disorder caused the veteran to fall, 
thereby sustaining an injury which 
caused, hastened or substantially and 
materially contributed to the veteran's 
death by setting into motion a chain of 
complications which led to his death.
	(b)  Whether it is at least as 
likely as not that VA fault was 
responsible for the veteran's fall, from 
which he sustained an injury which 
caused, hastened or substantially and 
materially contributed to the veteran's 
death by setting into motion a chain of 
complications which led to his death.
	(c)  Whether it is at least as 
likely as not that the fall and/or 
injuries which arose from the fall and 
which caused, hastened or substantially 
and materially contributed to the 
veteran's death were not reasonably 
foreseeable.
Describe and explain the extent of 
attenuation between all disorders which 
were service-connected or the fault of 
the VA and those disorders which caused, 
hastened or substantially and materially 
contributed to the veteran's death.  The 
panel should provide a complete and fully 
reasoned rationale supporting the 
opinion.  The claims file and a copy of 
this REMAND must be made available to and 
reviewed by the physician prior to 
completion of the opinion.

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

4.  RO readjudication of the claims shall 
include consideration of the medical 
evidence submitted in June 2001 and 
described above, all evidence of record 
and all arguments raised by appellant's 
counsel.

If RO readjudication continues to deny one or both of the 
appellant's claims, the RO shall issue a Supplemental 
Statement of the Case and provide the appellant and her 
representative with a reasonable time within which to 
respond.  The RO then should return the case to the Board for 
further review.  The purpose of this REMAND is to obtain 
additional development.  The Board intimates no opinion as to 
the merits of the case.  Although the appellant need not take 
further action until so notified by the RO, she may submit to 
the RO additional evidence and argument pertaining to this 
REMAND.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



